•




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF COLUMBIA



           AL KHAIY v. OBAMA                      )     Civil Case No. 05-1239 (RJL)


                                            ~~         ..


                                 MEMORANDUM ORDER
                                   (November~, 2009)

           Petitioners Abbas Rumi, Ali Adel Motaleb Aweid Al Khaiy, and Ameur

    Mammar filed habeas petitions with this Court to contest their detention by the

    United States at Guantanamo Bay, Cuba. Since filing their petitions, however, all

    have been transferred out of Guantanamo Bay and do not remain in the United

    States' custody. I Therefore, their petitions are moot and no longer within the

    jurisdiction of the Court. See, e.g., Kiyemba v. Obama, 569 F.3d 509, 515 (D.C.

    Cir. 2009) (holding that Munafv. Geren, 128 S. Ct. 2207 (2008), bars a district

    court from entertaining habeas petitions of individuals held abroad by foreign

    governments ).




    I The United States Government relinquished custody of Rumi and AI Khaiy on January
    21,2009, when it transferred them to the control of the Government of Iraq. Notice of
    Transfer of Petitioner, Rumi v. Obama, No. 06-619 [Okt. 77]; Notice of Transfer of
    Petitioner, Al Khaiy v. Obama, No. 05-1239 [Okt. 61]. Mammar was transferred out of
    United States custody and into the control of the Government of Algeria on October 8,
    2008. Notice of Transfer of Petitioner, Mammar v. Obama, No. 05-573 [Okt. 88].
•




          Accordingly, it is hereby ORDERED that the habeas petitions of Abbas

    Rumi, Ali Adel Motaleb Aweid Al Khaiy, and Ameur Mammar are DENIED and

    their cases DISMISSED with prejudice.
                                                             ,
          SO ORDERED.


                                                      ~United States District Judge




                                            2